254 S.W.3d 105 (2008)
GLICK FINLEY, LLC and, Karen Finley, Appellants,
v.
Thomas G. GLICK, Respondent.
No. ED 89696.
Missouri Court of Appeals, Eastern District, Division Four.
March 18, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Application for Transfer Denied June 24, 2008.
Terrance J. Good, St. Louis, MO, for appellant.
Michael P. Gunn, John R. Gunn, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J, and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.

ORDER
PER CURIAM.
Karen I. Finley (hereinafter, "Finley") and Glick Finley, LLC (hereinafter, "the Firm" and collectively as "Appellants") appeal from the trial court's judgment granting Thomas G. Glick's (hereinafter, "Glick") counterclaim/cross-claim requesting the involuntary dissolution of the Firm arid the appointment of a receiver. Appellants raise three points on appeal.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. We find no error. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the trial court's judgment pursuant to Rule 84.16(b).